DETAILED ACTION

The response filed April 8, 2021 has been entered. Claims 1-11 are under consideration and claims 12-17 and 20-22 are withdrawn

Claim Objections
The previous objection to claim 9 is withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 112
The previous 112 rejection of claim 8 is withdrawn in view of Applicant’s amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (“Imai”, US 6,833,044 B2).
Regarding claim 1, Imai discloses a solvent-free two component curable adhesive composition (title) comprising a polyol component (A) and a polyisocyanate component (B) (abstract). Imai discloses in TABLE 2, Comparative Example 3, a polyisocyanate component “C” comprising a high percentage of polyester polyol (17:19-32; diethylene glycol and benzoyl chloride), a polyol component “m” (15:60 - 16:7; 328.3 g of trifunctional polypropylene glycol having molecular weight of about 1,000 and 250.14 g of bifunctional polypropylene glycol having molecular weight of about 400). Imai teaches the composition may contain an adhesion improving agent (10:38-39). As to the ratios and amounts of polyols relative to each other and to the total weight of the composition, Imai teaches a broad ratio of 
As to claim 2, Imai teaches the crystalline polyol component can be contained in the polyisocyanate component (B) and may comprise polyether polyol (6:52-67).
As to claim 3, Imai teaches that among the crystalline polyether polyol, polytetramethyleneether glycol (i.e. polybutylene oxide polyol) is particular preferred (7:33-37). 
As to claim 4, Imai teaches the polyol component (A) may comprise polyester polyol (3:33-34).
As to claim 5, Imai teaches an adhesion improving agent may be a silane coupling agent, epoxy, or an oxygen acid of phosphorus, inter alia (10:38-60).
As to claims 6 and 7, Imai teaches the composition may contain an adhesion improving agent (10:38-39) but does not specify whether it is in the polyol component or isocyanate component. One of ordinary skill in the art would appreciate that selecting which component to include the adhesion improving agent in would simply be a matter of design choice.
As to claims 8 and 9, Imai teaches the polyisocyanate component (B) can be the above-mentioned polyisocyanate monomer above (7:41-45), which includes TDI, MDI, TODI, XDI, TMXDI, IPDI, and HDI, inter alia (5:36-6:5).
As to claim 10, Imai teaches additives (9:49) including an antifoaming agent or a foam stabilizer (9:50-52), a catalyst (11:7-8), a leveling agent, a surfactant, and a coloring pigment (11:15-19), inter alia.
As to claim 11, Imai teaches an (NCO/OH) ratio as preferably 1.3 to 4 (8:1-4), which overlaps the range claimed.

Response to Arguments
Applicant's arguments have been fully considered but are not found persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H. LEE whose telephone number is (571)270-7711.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL H LEE/               Primary Examiner, Art Unit 1746